DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Election/Restrictions
Claims 1-9 and 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it is not clear how the further recited “a well support” differs from that of claim 10, if at all.  Clarification and/or correction is requested.

Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip).
 	With respect to claim 1, the reference of Gamelin et al. discloses an electroporation system (Figs. 1 and 2) that includes a well plate (2) that includes wells (4)(Fig. 1), each well including: an interior formed by first and second sidewalls and a floor (¶[0030]); a first electrode (12) adjacent the interior and which extends along an interior side surface of the first sidewall (¶[0032], [0033] and [0035]); and a second electrode (14) adjacent the interior and which extends along an interior side surface of the second sidewall, the second electrode being spaced from the first electrode by the floor (¶[0032], [0033] and [0035]), the first electrode and the second electrode to apply an electrostatic field across the well (¶[0054]).
	While the reference of Gamelin et al. discloses the use of cells in the wells (¶[0050]-[0051]), a plate handler, and a computer/controller (Fig. 2)(¶[0066] and [0091]) and is silent as to how the cells are provided in the wells of the system, claim 1 differs by reciting that the system includes a dispenser for dispensing cells and a dispenser-well positioning system that includes a controller and an actuator.
	The reference of Yusof et al. discloses that it is known in the art to precisely dispense cells in the wells of a microplate using a single cell manipulator system (Fig. 1).  The system includes a dispenser (droplet generator)(page 2448, 2.1) that can dispense a cell having a diameter into each of the wells of a microplate.  The reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the cell dispenser and positioning system disclosed by the reference of Yusof et al. to dispense the cells to be treated in the system of the primary reference of Gamelin et al. for the known and expected result of providing an art recognized means for the precise positioning of cells within a microplate device. In the absence of further positively recited structure, the system resulting from the combination of the references as discussed above would be structurally capable of dispensing a cell at a location spaced from the first and second electrode by a distance of at least 5 times the diameter of the cell as intended by claim 1.  Note the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cell by a distance of at least 5 times the diameter of the cell.
	With respect to claim 2, the system resulting from the combination of the references as discussed above with respect to claim 1 would include a fluid jetting dispenser (page 2448, 2.1, of Yusof et al.).  Note, the electrodes of the reference of Gamelin et al. when coated on the walls or incorporated in the walls as disclosed (¶[0033]) would be directly exposed to the contents of the wells. 
	With respect to claim 8, the system resulting from the combination of the references as discussed above with respect to claim 1 would include a fluid jetting dispenser that can count or determine the number of cells dispensed into each of the wells (page 2448, 2.2, of Yusof et al.).
	With respect to claim 9, the reference of Gamelin et al. discloses that the pulse generator or controller of the system can independently address each well such that they can be independently energized (¶[0036] and [0044]).  The disclosed controller is structurally capable of being programmed to provide the intended use of claim 9.
	With respect to claim 16, the reference of Gamelin et al. discloses that the first electrode (12) and the second electrode (14) of each well (4) respectively extend along the first and second sidewalls (¶[0033] and [0035]) and out of each well and along an exterior surface of a member of the well plate to provide electrical connections (¶[0054]), and the first and second electrodes are electrically isolated from one another and separated by the floor (¶[0030], [0033] and [0035]).

Claims 3, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Pepper et al. (IEEE EMBS).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claims 1 and 2.
While the structure resulting from the combination of the references as discussed above with respect to claims 1 and 2 includes a fluid jetting dispenser with a nozzle (pg. 2448, 2.1, of Yusof et al.), claim 3 differs by reciting that the nozzle includes a thermal resistive fluid actuator.
The reference of Pepper et al. discloses that it is known in the art to employ a fluid jetting dispenser (inkjet cartridge) that includes a thermal resistive fluid actuator (pg. 6002, “A. Cell Delivery System).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a thermal inkjet cartridge to dispense the cells of the system of the modified primary reference for the known and expected result of providing an alternative means recognized in the art to dispense the cells into the wells while providing the benefits associated with the dispensing system of the reference of Pepper et al. which includes increased flexibility and extensibility (pg. 6002, col. 1, ¶ 1).  Note the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cell by a distance of at least 5 times the diameter of the cell.
With respect to claim 10, the reference of Gamelin et al. discloses an electroporation system (Figs. 1 and 2) that includes a well plate (2) that includes wells (4) (Fig. 1), each well including: an interior; a first electrode (12) adjacent the interior and which extends along an interior side surface of the first sidewall (¶[0032], [0033] and [0035]); and a second electrode (14) adjacent the interior and which extends along an interior side surface of the second sidewall, the second electrode being spaced from the first electrode by the floor (¶[0032], [0033] and [0035]), the first electrode and the second electrode to apply an electrostatic field across the well (¶[0054]), a computer/controller (Fig. 2)(¶[0066] and [0091]) outputs control signals forming an electrostatic field within each of the wells.
	While the reference of Gamelin et al. discloses the use of cells in the wells (¶[0050]-[0051]), a plate handler, and a computer/controller (Fig. 2)(¶[0066] and [0091]) and is silent as to how the cells are provided in the wells of the system, claim 10 differs by reciting that the system includes a dispenser for dispensing cells and a dispenser-well positioning system that includes a controller and an actuator.
	The reference of Yusof et al. discloses that it is known in the art to precisely dispense cells in the wells of a microplate using a single cell manipulator system (Fig. 1).  The system includes a dispenser (droplet generator)(page 2448, 2.1) that can dispense a cell having a diameter into each of the wells of a microplate.  The reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the cell dispenser and positioning system disclosed by the reference of Yusof et al. to dispense the cells to be treated in the system of the primary reference of Gamelin et al. for the known and expected result of providing an art recognized means for the precise positioning of cells within a microplate device. 
	Claim 10 further differs by reciting that the system includes reservoirs containing different types of cells.
	The reference of Pepper et al. discloses that it is known in the art to provide a system for dispensing cells with multiple reservoirs containing different types of cells (page 6002, “A. Cell Delivery System”, and page 6004, “2) Dual Cell Patterning: Co-Culture”).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with multiple reservoirs containing different cells for the known and expected result of using an art recognized means for providing different cells to the microwells for positioning and exposing different cells to electroporation conditions.  Note the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cells as intended in claim 10.
	With respect to claim 11, in the absence of further positively recited structure, the system resulting from the combination of the references as discussed above would be structurally capable of dispensing a cell at a location spaced from the first and second electrode by a distance of at least 10 times the diameter of the cell as intended by claim 10 because the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cell by a distance of at least 10 times the diameter of the cell.  Also, the reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
With respect to claim 12, the reference of Gamelin et al. discloses that the pulse generator or controller of the system can independently address each well such that they can be independently energized (¶[0036] and [0044]).  The disclosed controller of Gamelin et al. is structurally capable of being programmed to provide the intended use of claim 12.
With respect to claim 13, the system resulting from the combination of the references as discussed above with respect to claim 10 would include a fluid jetting dispenser (page 2448, 2.1, of Yusof et al.).
With respect to claim 20, the reference of Gamelin et al. discloses that the first electrode (12) and the second electrode (14) of each well (4) respectively extend along the first and second sidewalls (¶[0033] and [0035]) and out of each well and along an exterior surface of a member of the well plate to provide electrical connections (¶[0054]), and the first and second electrodes are electrically isolated from one another and separated by the floor (¶[0030], [0033] and [0035]).  The disclosed controller of Gamelin et al. is structurally capable of being programmed to provide the intended use of claim 20.

Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Kowallis et al.(US 2002/0094578).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claim 1.
While the structure resulting from the combination of the references discussed above with respect to claim 1 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claims 4 and 17 differ by reciting that the well support includes at least one datum surface that contacts the well plate to position each of the wells at a predetermined position and the controller controls the actuator and dispenser positions based upon a position of the datum surface.
The reference of Kowallis et al. discloses that it is known in the art to provide a well support (16) with at least one datum surface (22) that contact a well plate (12) so as to fix the position of all of the plate’s wells at known locations with respect to defined coordinates wherein the controller can effect movement of a sample-handling device (¶[0040]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with datum surfaces on the well support for the known and expected result of ensuring precise positioning of the well plate within the dispensing system for the benefits disclosed by the reference of Kowallis et al., including proper alignment of the wells within the system (¶[0005]-[0006]).
With respect to claim 18, the reference of Kowallis et al. discloses that the datum surface (22) is a protuberance (24) projecting along a top side of the well support (16) wherein the well plate includes at least one detent (defined by structures (14a)) that extends into an underside of the well plate (12).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) and Kowallis et al.(US 2002/0094578) taken further in view of Nishiyama et al.(J. Biomed. Eng.).
The combination of the references of Gamelin et al., Yusof et al. and Kowallis et al. has been discussed above with respect to claim 4.
While the structure resulting from the combination of the references discussed above with respect to claim 4 encompasses a device that includes a well support with at least one datum surface, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claims 5 and 6 differ by reciting that the system further includes an additional actuator to move the dispenser.
The reference of Nishiyama et al. discloses that it is known in the art to provide a cell dispensing device wherein the cell dispenser is supported to be moved by an actuator (Fig. 5 and pg. 035001-3, 2.3)
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the cell dispenser of the modified primary reference with an actuator device for moving the dispenser relative to the well plate for the known and expected result of providing an alternative or additional means recognized in the art for positing the well plate and dispenser with respect to one another.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Kiyota (US 2012/0194664) and Roach et al.(US 2001/0005489).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claim 1.
While the structure resulting from the combination of the references discussed above with respect to claim 1 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claim 7 differs by reciting that the system further includes a sensor to sense the positioning of the well plate which indicates the position of the well plate to the controller.
The reference of Ohta et al. discloses that it is known in the art to provide a well positioning system (100) with a sensor (111) to sense the positioning of a well plate (100) wherein the sensor is used with the actuator and controlling of the positioning system to control the movement and position of the well plate (100) (col. 3, lines 1-19).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with sensor for sensing the position of the well plate for the known and expected result of ensuring precise positioning of the well plate within the dispensing system for proper alignment of the wells within the system.
While the structure resulting from the combination discussed above would include the use of a position sensor, Claim 7 further differs by reciting that the position sensor is a photo emitter-detector arrangement or electric contacts or switches.
The reference of Roach et al. discloses that optical and mechanical position sensors are known in the art for signaling a controller the exact positions between a pipet device and a well plate (¶[0058]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ an optical sensor system in the system of the modified primary reference for the known and expected result of providing an art recognized means for ascertaining the exact position of a well plate relative to a dispensing device.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) and Pepper et al. (IEEE EMBS) taken further in view of Kowallis et al.(US 2002/0094578).
With respect to claim 10, the reference of Gamelin et al. discloses an electroporation system (Figs. 1 and 2) that includes a well plate (2) that includes wells (4) (Fig. 1), each well including: an interior; a first electrode (12) adjacent the interior and which extends along an interior side surface of the first sidewall (¶[0032], [0033] and [0035]); and a second electrode (14) adjacent the interior and which extends along an interior side surface of the second sidewall, the second electrode being spaced from the first electrode by the floor (¶[0032], [0033] and [0035]), the first electrode and the second electrode to apply an electrostatic field across the well (¶[0054]), a computer/controller (Fig. 2)(¶[0066] and [0091]) outputs control signals forming an electrostatic field within each of the wells.
	While the reference of Gamelin et al. discloses the use of cells in the wells (¶[0050]-[0051]), a plate handler, and a computer/controller (Fig. 2)(¶[0066] and [0091]) and is silent as to how the cells are provided in the wells of the system, claim 10 differs by reciting that the system includes a dispenser for dispensing cells and a dispenser-well positioning system that includes a controller and an actuator.
	The reference of Yusof et al. discloses that it is known in the art to precisely dispense cells in the wells of a microplate using a single cell manipulator system (Fig. 1).  The system includes a dispenser (droplet generator)(page 2448, 2.1) that can dispense a cell having a diameter into each of the wells of a microplate.  The reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the cell dispenser and positioning system disclosed by the reference of Yusof et al. to dispense the cells to be treated in the system of the primary reference of Gamelin et al. for the known and expected result of providing an art recognized means for the precise positioning of cells within a microplate device. 
	Claim 10 further differs by reciting that the system includes reservoirs containing different types of cells.
	The reference of Pepper et al. discloses that it is known in the art to provide a system for dispensing cells with multiple reservoirs containing different types of cells (page 6002, “A. Cell Delivery System”, and page 6004, “2) Dual Cell Patterning: Co-Culture”).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with multiple reservoirs containing different cells for the known and expected result of using an art recognized means for providing different cells to the microwells for positioning and exposing different cells to electroporation conditions.  
While the structure resulting from the combination of the references discussed above with respect to claim 10 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claims 10 and 19 further differ by reciting that the well support includes at least one datum surface that contacts the well plate to position each of the wells at a predetermined position and the controller controls the actuator and dispenser positions based upon a position of the datum surface.
The reference of Kowallis et al. discloses that it is known in the art to provide a well support (16) with at least one datum surface (22) that contact a well plate (12) so as to fix the position of all of the plate’s wells at known locations with respect to defined coordinates wherein the controller can effect movement of a sample-handling device (¶[0040]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with datum surfaces on the well support for the known and expected result of ensuring precise positioning of the well plate within the dispensing system for the benefits disclosed by the reference of Kowallis et al., including proper alignment of the wells within the system (¶[0005]-[0006]).
Note in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the to program the controller and actuator suggested by the reference of Yusof et al. to dispense a cells and expose the well contents to an electrical fields as intended in claim 10 since the reference of Gamlin et al. is drawn to an electroporation system and automation of a manual process is not considered to be a patentable distinction.  Additionally, the system resulting from the combination of the references as discussed above with respect to claim 10 would include a fluid jetting dispenser (page 2448, 2.1, of Yusof et al.).  Finally, whether the system employs a single or a plurality of fluid jetting devices would have been merely an obvious matter in design choice.  Use of a plurality of devices verses a single device would avoid cross contamination that would be associated with the use of a single device with a plurality of fluid sources.

Allowable Subject Matter
Claims 1-9 and 14-18 are allowed.

Claims 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 11 and 14 and any claim depend therefrom would be allowable because the prior art of record fails to teach or fairly suggest, in the claimed environment or scope of claim, that includes a system or method of use that includes a controller that is programmed to position the dispenser relative to the well plate based on a position of at least one datum surface of a well plate support that carries the well plate and a position of the dispenser, wherein the cells are dispensed into each well at a location spaced from the first electrode and the second electrode by a distance of at least 5 times (claims 1 and 14) or at least 10 times (claim 11) the diameter of the cell.
Claims 13 and 20 would be allowable because the prior art of record fails to teach or fairly suggest, in the claimed environment or scope of claim, that includes a system with the fluids and programming required of claims 13 and 20.

Response to Arguments
Claim Rejections under 35 USC 103
With respect to the rejection of Claims 1, 2, 8, 9 and 16 under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip), this rejection has been withdrawn in view of the amendments to claim 1 and related comments on pages 9-10 of the response dated 11/22/2022.

With respect to the rejection of Claims 3, 10-13 and 20 under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Pepper et al. (IEEE EMBS), this rejection has been withdrawn in view of the amendments to claims 1 and 10 and related comments on page 10 of the response dated 11/22/2022.

With respect to the rejection of Claims 4 and 17-18 under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Kowallis et al.(US 2002/0094578), this rejection has been withdrawn in view of the amendments to claim 1 and related comments on page 11 of the response dated 11/22/2022.

With respect to the rejection of Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) and Kowallis et al.(US 2002/0094578) taken further in view of Nishiyama et al.(J. Biomed. Eng.), this rejection has been withdrawn in view of the amendments to claim 1 and related comments on page 11 of the response dated 11/22/2022.

With respect to the rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Kiyota (US 2012/0194664) and Roach et al.(US 2001/0005489), this rejection has been withdrawn in view of the amendments to claim 1 and related comments on pages 10-11 of the response dated 11/22/2022.

With respect to the rejection of Claim 19 under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) and Pepper et al. (IEEE EMBS) taken further in view of Kowallis et al.(US 2002/0094578), applicants argue that the rejection is improper for the following reasons (page 12 of the response dated 11/22/2022):
Applicant respectfully traverses the § 103 rejection of claim 19 as the Gamelin reference in view of the Yusof reference does not teach or suggest the claimed invention as a whole, as recited by independent claim 10, from which claim 19 depends. The Pepper and Kowallis references do not appear to cure the deficiencies of the Gamelin and Yusof references.

	In response, the Examiner maintains that the rejection is proper and also now applicable to amended claim 10 because Applicants’ comments with respect to amended claim 10 are not commensurate in scope with the limitations of claim 10.  Specifically, amended claim 10 does not include the limitation ‘the controller is "programmed to" align each well and the dispenser such that the dispenser dispenses the cell into each well at a location spaced from the first electrode and the second electrode by a distance of at least 5 times the diameter of the cell’.  As to the additional limitations added to claim 10, the Examiner is of the position that the additional limitations are rendered obvious by the prior art for reasons set forth above in the prior art rejection of claim 10.  It is noted that Applicants’ comments fail to specifically address how the additional features of amended claim 10 define over the prior art references used in the rejections of either claim 10 or claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB